Citation Nr: 1546869	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement with the issue of increased evaluation of posttraumatic stress disorder (PTSD) addressed by a rating decision of February 18, 2012.

2.  Entitlement to an increased rating for PTSD.

3.  Entitlement to an effective date prior to November 22, 2013 for a 70 percent disability rating for PTSD.

4.  Entitlement to a schedular rating in excess of 10 percent for coronary artery disease (CAD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an extraschedular rating for CAD.


REPRESENTATION

Veteran represented by:	Rebecca C. Wanee, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of March 2011, February 2012, and November 2014.  

The evidence of record has shown that the Veteran's service-connected disabilities may render him unable to obtain substantially gainful employment.  Even though the Veteran has separately raised a claim for TDIU, it is nonetheless part and parcel of the increased rating claims for CAD and PTSD that are on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

The issue of entitlement to an increased schedular rating for PTSD, entitlement to an earlier effective date for a 70 percent rating for PTSD, entitlement to a TDIU, and entitlement to an extraschedular rating for CAD are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The March 2012 Statement in Support of Claim is considered a timely notice of disagreement with the February 18, 2012 rating decision that denied the issue of entitlement to an increased evaluation for PTSD.

2.  Prior to October 11, 2012, the Veteran's CAD manifests in a workload of 8.5 METs with dyspnea, fatigue, angina, and syncope.

3.  From October 11, 2012 to October 23, 2014, the Veteran's CAD manifests in a workload of greater than 3 but less than 5 METs resulting in symptoms of dizziness, fatigue, and dyspnea.

4.  From October 24, 2014, the Veteran's CAD manifests in a workload of 7.8 METs with fatigue.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement as to the issue of entitlement to an increased rating for PTSD decided in the February 18, 2012 rating decision was filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (2015).

2.  The criteria for a 10 percent schedular rating prior to October 11, 2012 for CAD have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

3.  The criteria for a 60 percent schedular rating from October 11, 2012 to October 23, 2014 for CAD have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

4.  The criteria for a 10 percent schedular rating from October 24, 2014 for CAD have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regards to the issue of whether a notice of disagreement was timely, the Board is granting the benefit sought; thus, any deficiencies are rendered moot.

With regards to the issue of an increased rating for CAD, this appeal stems from the initial grant of service connection.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  A duty to assist is still required, however, and to that end, the Veteran's service treatment and personnel records have been obtained, post-service VA and private treatment records have been obtained, and the Veteran was provided VA medical examinations in September 2010, October 2012, March 2013, and October 2014.  These examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the heart disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Thus, VA's duty to assist has been met.


II.  Timeliness of Notice of Disagreement for PTSD

An appeal to the Board must be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a).  This communication must be in writing, express dissatisfaction or disagreement with an adjudicative determination by the RO, and a desire to contest the result.  38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Here, the RO issued a February 2012 rating decision that denied entitlement to an increased rating for PTSD and entitlement to a TDIU.  The Veteran responded in a March 2012 Statement in Support of Claim.  While he made clear in this communication that he was appealing the issue of entitlement to TDIU-"I want to appeal the decision... on unemployability"-his stance with regards to the denial of an increased evaluation for PTSD was less obvious.  The Veteran merely wrote: "Received 50% on PTSD in 2002 and haven't got any more since."  

The Board will apply a sympathetic reading to the communication as a whole, understanding that the document's general purpose was to express a desire for appellate review of the RO decision and also considering that it was drafted by the Veteran without the assistance of his representative.  Thus, the Board finds that, when read in the context of the Veteran's ongoing communications regarding his various appeals, the March 2012 Statement in Support of Claim satisfies the criteria of section 20.201, and it is considered a timely notice of disagreement for the issue of entitlement to an increased evaluation for PTSD.

The Veteran's notice of disagreement was timely.


III.  Evaluation of Coronary Artery Disease

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Legal Framework 

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected CAD.  His CAD has been rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, from March 27, 2002, the entire appeal period.

Under DC 7005, a 10 percent rating is warranted when there is a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

C.  Analysis

The Veteran's service-connected coronary artery disease is rated 10 percent disabling pursuant to DC 7005.  He contends that his disability is more severe than that approximated by his currently assigned rating and that he is therefore entitled to a higher rating.  For the reasons that follow, the Board finds that the Veteran's CAD more nearly approximates the criteria corresponding to a 10 percent schedular rating prior to October 11, 2012, at 60 percent from October 11, 2012 to October 23, 2014, and at 10 percent thereafter.  

i.  Prior to October 11, 2012

The Board finds that for this portion of the period on appeal, the Veteran's CAD more nearly approximates the criteria corresponding to a 10 percent rating pursuant to DC 7005.

October 2002 treatment records from the private physicians at C.A.N.M. showed normal cardiac examination, electrocardiogram (EKG), and treadmill test findings.  The Veteran reported no angina or exercise intolerance.  A September 2003 treatment record from the same service provider showed that an exercise stress test was performed and produced normal findings.  The Veteran sought treatment from the same provider again in April 2006.  He complained of non-exertional chest pain.  EKG findings showed normal sinus rhythm and T wave abnormality.  A March 2010 treatment record from the same provider showed the same complaints and EKG findings.

The Veteran underwent a VA examination in September 2010.  He reported to doing fairly well since the 1999 surgery.  Exercise tolerance testing was conducted and showed the maximum activity level to be 8.5 METs.  The examiner estimated left ventricular ejection fraction (LVEF) to be at 33 percent.  An echocardiogram was performed and showed LVEF to be at 55 percent.  The RO subsequently sought clarification from the VA examiner as to the LVEF and the examiner responded that the echocardiogram measurement was more accurate and should be used.

In September 2010, the Veteran also submitted a VA Form 21-0960A, Ischemic Heart Disease Disability (IHD) Benefits Questionnaire, completed by one of his treating physicians at C.A.N.M.  The form indicated that METs testing had not been completed.  It showed that the Veteran reported symptoms of dyspnea, fatigue, angina, and syncope.  The physician provided an interview-based METs score of 3 to 5 METs, a level consistent with activities such as light yard work, mowing the lawn, and brisk walking.

In reviewing this evidence, the Board finds the results of the exercise tolerance testing, which revealed 8.5 METs, to be highly probative in value due to the objective nature of the measurement.  Given the proximity in time of these objective results to the submission of the September 2010 VA Form 21-0960A-this form was submitted in the same month that the exercise tolerance testing was conducted-the Board finds the interview-based METs score of 3 to 5 METs provided on the form to be less persuasive than the objective test results from the same time period.  Accordingly, the Board finds that the Veteran's CAD more nearly approximates a workload of 8.5 METs with dyspnea, fatigue, angina, and syncope, corresponding to a 10 percent rating pursuant to DC 7005.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.

A higher 30 percent rating is available where the Veteran's disability manifests in a workload of greater than 5 but less than 7 METs resulting symptoms that he has demonstrated or where there is evidence of cardiac hypertrophy or dilation shown on EKG, echocardiogram, or x-ray.  38 C.F.R. § 4.104, DC 7005.  The Board finds, however, that there is no evidence of cardiac hypertrophy or dilation and, as discussed above, his METs score is shown to be 8.5 for this period.  Ratings higher than 30 percent are available where there is congestive heart failure or lower METs scores or LVEF readings below 50 percent; however, the evidence has not shown any of these criterion to be present.  Thus, the Board concludes that a disability rating in excess of 10 percent for CAD for this portion of the period on appeal is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.

ii.  From October 11, 2012 to October 23, 2014

The Board finds that for this portion of the period on appeal, the Veteran's CAD more nearly approximates the criteria corresponding to a 60 percent rating pursuant to DC 7005.

The Veteran underwent a VA examination in October 2012.  The examiner noted that the last exercise testing was completed in October 2010 and produced a METs score of 8.5.  Exercise testing was not conducted during this examination; however the examiner did conduct an interview-based assessment of METs.  The Veteran reported to experiencing symptoms of dyspnea and the examiner provided an interview-based METs score of 3 to 5 METs, a level consistent with activities such as light yard work, mowing the lawn, and brisk walking.  The examiner indicated that there was no evidence of cardiac hypertrophy or dilation.  An echocardiogram was performed and revealed an LVEF of 50-55 percent.  The echocardiogram also showed diastolic dysfunction.

The Veteran underwent another VA examination in March 2013.  Again, an interview-based METs score of 3 to 5 METs was provided, and the Veteran reported symptoms of fatigue.  The examiner indicated that, despite the results of the exercise testing conducted in 2010, the interview-based METs score conducted during the examination most accurately reflected the Veteran's current cardiac functioning level.  The examiner indicated that this METs level is possibly due to multiple factors; however, it is not possible to accurately estimate the percentage of the score attributable solely to the CAD.  In the "remarks" section, the examiner noted that although the Veteran has CAD he is also likely deconditioned from exercise.  The examiner noted that Veteran's report of waking up and immediately "giving out" and found that this symptom is not consistent with a cardiac condition.  Additionally, the examiner addressed the Veteran's reports of non-exertional left chest wall pain and wrote that this symptom, too, likely contributes to his inability to be more active and is not suggestive of a cardiac condition but more likely a musculoskeletal condition.

In May 2013, the Veteran had a hearing with a Decision Review Officer.  He reported dizziness all the time that lasts approximately 15 minutes and fatigue that lasts all night and results in him "giving out" when he awakens.  The Veteran also reported to having an upset stomach-when prompted, he did not characterize this as nausea.

The Veteran submitted a new VA Form 21-0960A, IHD Benefits questionnaire in November 2013, which was completed by Dr. K.B.R.  Therein, the doctor marked that the Veteran had reported experiencing dizziness and fatigue and provided an interview-based METs score of 3 to 5 METs.

Based on this evidence, and after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's CAD manifests in a workload of greater than 3 but less than 5 METs resulting in symptoms of dizziness, fatigue, and dyspnea.  In light of the lack of objective METS testing, the Board must rely on the interview-based METs scores, which have been consistent throughout this portion of the appeal.  Unlike the period prior to October 11, 2012, these scores are not contradicted by METs scores produced by objective exercise testing.  While this interview-based METs level was noted in that prior period, its proximity to the objective findings showing higher METS made it less persuasive.  Here, however, there has been a passage of time rendering those objective findings less representative of the Veteran's current level of disability.  This factual finding is buttressed by the determination of the March 2013 VA examiner that this interview-based METs level is the most accurate approximation of the Veteran's current cardiac functioning level.  Accordingly, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the CAD more nearly approximates a workload of greater than 3 but less than 5 METs with symptoms of dizziness, fatigue, and dyspnea, corresponding to a 60 percent rating pursuant to DC 7005.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.

In making this determination, the Board has considered that the Veteran's interview-based METs scores may not be wholly attributable to his CAD; however, the March 2013 VA examiner determined that it is not possible to accurately estimate the percentage of the score attributable solely to the CAD.  Thus, pursuant to Mittleider v. West, 11 Vet. App. 181 (1998), the Board attributed the entirety of the interview-based METs scores to the Veteran's service-connected CAD.

A higher 100 percent rating is available where there is evidence of chronic congestive heart failure, a METs score of 3 or less with symptoms that the Veteran has exhibited, or an LVEF reading of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  The Board finds that there is no evidence of any of these criteria and, thus, a higher 100 percent rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.

iii.  From October 24, 2014 

The Board finds that for this portion of the period on appeal, the Veteran's CAD more nearly approximates the criteria corresponding to a 10 percent rating pursuant to DC 7005.

In October 2014, the Veteran underwent his most recent VA examination.  An EKG was done, which showed normal sinus rhythm and T inversions in ant leads.  An echocardiogram was also performed and demonstrated LVEF at 55 percent.  The Veteran also underwent an exercise stress test that produced a negative response for ischemia and a METs score of 7.8.  

Based on this evidence, the Board finds that the Veteran's CAD manifests in a workload of 7.8 METs that results in fatigue.  In reaching this determination, the Board, once again, finds that the results of the exercise stress testing are probative in value due to their objectivity and accuracy and assigns them greater weight than the previous interview-based METs scores for the same reasons.  The Board also notes that while the October 2014 examiner did not specify that the Veteran experiences symptoms such as fatigue, dizziness, syncope, angina, or dyspnea-symptoms that have been present in the past- the Board will nonetheless resolve reasonable doubt in the Veteran's favor and find that he experiences the symptom of fatigue as this symptom, in particular, has generally been present throughout the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Thus, the Board finds that the Veteran's CAD more nearly approximates the criteria corresponding to a 10 percent rating pursuant to DC 7005.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.

A higher 30 percent rating is available where the Veteran's disability manifests in a workload of greater than 5 but less than 7 METs resulting in symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilation shown on EKG, echocardiogram, or x-ray.  38 C.F.R. §4.104, DC 7005.  The Board finds, however, that there is no evidence of cardiac hypertrophy or dilation and, as discussed above, his METs score is shown to be 7.8.  Ratings higher than 30 percent are available where there is congestive heart failure or lower METs scores or LVEF readings below 50 percent; however, the evidence has not shown any of these criterion to be present during this period.  Thus, the Board concludes that a disability rating in excess of 10 percent for CAD for this portion of the period on appeal is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§3.102, 4.3, 4.7, 4.104.


v.  Conclusion

In assessing the evidence of record, the Board has assigned greater weight to the objective METs scores produced by exercise testing due to their objectivity, accuracy, and timeliness.  The Board has recognized, however, that this testing was not done on a regular basis.  Indeed, such testing produced objective METs scores only in 2010 and 2014.  In the period in between, the Board resolved reasonable doubt in the Veteran's favor, finding that the interview-based METs scores more nearly approximated his current cardiac functioning level, as there were no contemporaneous objective METS scores for these time periods.

As a result of this evaluation, the Board has assigned the Veteran a staged schedular rating.  The Board found that his CAD more nearly approximated the criteria corresponding to a 10 percent schedular rating prior to October 11, 2012, at 60 percent from October 11, 2012 to October 23, 2014, and at 10 percent thereafter.  


ORDER

A timely notice of disagreement was filed with regards to the issue of entitlement to an increased rating for PTSD, which was denied in a February 18, 2012 rating decision; to this extent only, the appeal is granted.

Prior to October 11, 2012, a 10 percent rating for CAD is granted.

From October 11, 2012 to October 23, 2014, a 60 percent rating for CAD is granted.

From October 24, 2014, a 10 percent rating for CAD is granted.



REMAND

Issues Relating to PTSD

Above, the Board found that the Veteran did file a timely notice of disagreement with the issue of entitlement to an increased disability rating for PTSD.  While this claim (regarding the timeliness of the notice of disagreement) was proceeding through the appeals process, however, the Veteran brought a new claim for an increased rating for PTSD.  In a November 2014 rating decision, the RO increased the Veteran's PTSD rating from 50 to 70 percent, effective November 22, 2013, the date they received the new claim.  That same month the RO issued a supplemental statement of the case that, inter alia, considered the increased evaluation for PTSD.  That decision found that a rating in excess of 70 percent was not warranted; the Board notes, though, that it is unclear as to the actual time period that the RO was looking at to make their determination.  In particular, it is unclear if the RO considered the entire period on appeal.

To complicate things more, it was not until the following month, December 2014, that Veteran's representative then filed a timely notice of disagreement with the disability rating and the effective date of the rating assigned in the November 2014 rating decision.  Thus, even though the claims file contains a supplemental statement of the case for the issue of an increased rating for PTSD, it does not contain a statement of the case for the issue of entitlement to an earlier effective date.

Accordingly, with regards to the claim of entitlement to an earlier effective date for the assignment of a 70 percent rating for PTSD, the AOJ must issue a statement of the case in light of the December 2014 timely notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As the Board in this decision determined that the Veteran did file a timely notice of disagreement with the February 18, 2012 rating decision that denied an increased evaluation of PTSD, the AOJ must now issue a statement of the case for this issue as well.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The AOJ should note that because the Board has found that the Veteran did file a timely notice of disagreement with the February 2012 rating decision, the appeal period for an increased rating for PTSD dates back to February 16, 2009, one year before the Veteran filed his original claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Here, the Veteran has raised a claim for TDIU, which is part and parcel of the increased rating claims for CAD and PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

However, as the Veteran's eligibility for TDIU is based in part of the ratings assigned to his service-connected disabilities, the Board finds the issue of entitlement to a TDIU is inextricably intertwined with the PTSD issues being remanded.  Accordingly, the Board will defer adjudication on the TDIU issue.
Moreover, as the Veteran's eligibility for an extraschedular rating for CAD is also based, in part, on the impact his disabilities have on his occupational functioning, the Board will defer adjudication on this issue as well until the matters relating to PSTD and TDIU have been addressed.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003)

Accordingly, these claims are REMANDED for the following actions:

1.  Issue a statement of the case for the claim of entitlement to an earlier effective date for a 70 percent rating for service-connected PTSD and for entitlement to an increased rating for PTSD stemming from the February 2012 rating decision that was timely appealed by the Veteran.  Only return these matters to the Board if the Veteran perfects a timely appeal.

2.  Thereafter, readjudicate the appeal, to include consideration of a higher rating for CAD on an extraschedular basis.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


